 In the Matter ofARMouR FERTILIZERWORKS, A DIVISION OF ARMOURAND COMPANYandUNITEDSTEELWORKERSOF AMERICA, CIOCaseNo.13-R-3269.Decided February28,1946Mr. J. C.Moore,of Chicago,Ill., andMr.F. D. Coffee,of ChicagoHeights, Chicago,Ill.,for the Company.Mrs. S. E.Perish,of Harvey,Ill., for the petitioner.Messrs.JohnL. BeanoandSam ZVantling,ofChicago,Ill., forthe U. M. W. A., District 50.Mr. Henry B.Gidney,of Chicago,Ill., for theU. G., C. & C. W.,C. I. O.Mr. Harry W.Clayton, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition filed by United Steelworkers of America, C. I. 0.,herein called the Steelworkers, alleging that a question affectingcommerce had arisen concerning the representation of employees ofArmour FertilizerWorks, a Division of Armour and Company,Chicago Heights, Illinois, herein called the Company,' the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Robert T. Drake, Trial Examiner.The hearingwas held at Chicago, Illinois, on November 6, 1945.The Company,the Steelworkers, United Mine Workers of America, District 50,herein called District 50, and United Gas, Coke & Chemical Workers,C. I. 0., herein called Chemical Workers,2 appeared and participated.All partieswere affordedfull opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The TrialExaminer's rulingsmade at the hearingare freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Boardmakesthe following :a The petition and otherformal paperswere amended at the hearing to show the correctname of the Company.2 The Chemical Workers filed a waiver subsequent to the hearing in which it statedthat it waived the right to protest any election held in this proceedingon any groundset forth in Case No. 13-C-2710.66 N. L.R. B., No. 19.221 222DECISIONS OF NATIONALLABORRELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THECOMPANYArmour and Company, incorporated in Illinois in 1900, has itsgeneral office and principal' place of business in Chicago, Illinois.The Company owns and operates a commercial fertilizer and sul-phuric processing plant known as Armour FertilizerWorks atChicago Heights, Illinois, which is the only plant involved in thisproceeding.More than 75 percent of the raw materials and proc-essed materials used in manufacture at the Chicago Heights plantis purchased and shipped to the Company from points outside theState of Illinois.More than 50 percent of the finished productsproduced by this plant is shipped to points outside the State ofIllinois.Finished products of the plant annually exceed $1,000,000in value.The Company admits that it is engaged in 'commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.United Mine Workers of America, District 50, is a labor organiza-tion admitting to membership employees of the Company.United Gas, Coke & Chemical Workers is a labor organization,affiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 18, 1945, the petitioner informed the Company, thatit represented a majority of the employees at its ChicagoHeightsplant and asked the Company for recognition as bargaining repre-sentative of those employees.The Company denied the request.A statement of a Board agent,introduced into evidence at thehearing,indicates that the Steelworkers and the Chemical Workerseach represents a substantial number of employees in the unit here-inafter found appropriate :3;The Field Examiner reportedthatthe Steelworkers submitted 81 cards.At the bear-ing the ChemicalWorkers submitted45 cards to the Trial Examiner.District 50 claimedan Interest by reason of its contractwhich expired November 17, 1945.There are approximately 148 employees in the appropriate unit. ARMOUR FERTILIZER WORKS223We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordance with an agreement of the parties atthe hearing, we find that all maintenance and production employees,including the laboratory sampler and the storekeeper, but excludingtimekeepers, plant-protection employees, the laboratory assistant, theassistant chemist, chemists, office clerical and salaried employees,superintendents, foremen, assistant foremen, and all or any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Articles III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour FertilizerWorks, a Division of Armour and Company, Chicago Heights,Illinois, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Steel-workers of America, affiliated with the Congress of Industrial Organi-zations,or by United Mine Workers of America, District 50, or byUnited Gas, Coke & Chemical Workers, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining,or by none.MR. GERARD D. REU.LY took no part in the consideration of theabove Decision and Direction of Election.